McGILL, Justice.
Appellee filed a second motion for rehearing in this case and pending disposition thereof we certified certain questions of law herein to the Supreme Court. The opinion of the Supreme Court answering these questions may be found in Tex.Sup., 234 S.W.2d 1002. Our original opinion and our opinion on appellant’s motion for re-hea.ring and appellee’s first motion for re-hearing are published in 234 S.W.2d 907, 916.
In conformity with the opinion of the Supreme Court appellee’s second motion for re-hearing is granted and our judgment insofar as it affects that portion of the trial court’s judgment which set aside to plaintiff as her separate property the property described as “605 Guadalupe Street, San Antonio, Texas” and reversed and remanded the judgment of'the trial court as to such property is set aside and held for naught, and appellant’s appeal as' to such property is dismissed. Further conforming to the Supreme Court’s opinion our judgment which reversed the trial court’s judgment insofar as it charged the $6,500 attorney’s fee against appellant’s interest in the proceeds of the sale of the community property of the parties and rendered judgment that such attorneys fees be charged against the proceeds of the sale of such community property before 'any distribution thereof should be made in accordance with the terms of the judgment is set aside and held for naught, and the judgment of the trial court in this respect is. affirmed.
In all other respects appellee’s second motion for re-hearing is overruled and our original opinion and judgment and opinion and judgment on appellant’s and appellee’s motions for re-hearing are adhered to.